Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Yang teaches a regulating device comprising a regulating valve provided with a body having a longitudinal main cavity and, opening into said main cavity, a supply channel, a venting channel and a regulating channel located between said supply and venting channels; and a slide having an internal chamber and, opening into said internal chamber, at least one supply port. Bao teaches a regulating device comprising a regulating valve provided with a body having a longitudinal main cavity and opening into said main cavity, a supply channel, a venting channel and a regulating channel located between said supply and venting channels; and a slide. Dietrich teaches a regulating device comprising a regulating valve provided with a body having a longitudinal main cavity and, opening into said main cavity, a supply channel, a venting channel, a slide having an internal chamber and opening into said internal chamber, at least one supply port.
The prior art of record does not teach at least one supply port, at least one venting port and at least one regulating port located between said supply and venting ports; said supply and venting ports of said slide each having a general cross-section for passage of said pressure agent substantially having a shape with at least one apex.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE TORRES WILLIAMS whose telephone number is (571)272-7127. The examiner can normally be reached Monday, Tuesday and Thursday, 7:00AM-3:00PM, Wednesday and Friday - 7:00AM - 10:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELANIE TORRES WILLIAMS/
Primary Examiner
Art Unit 3657



MTWJuly 29, 2022